Citation Nr: 0919728	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota



THE ISSUE

Entitlement to a compensable evaluation for bilateral leg 
thrombophlebitis from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984 
and from April 1987 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the RO which, 
in part, granted service connection for bilateral leg 
thrombophlebitis and assigned a noncompensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a letter received in March 2009, prior to certification of 
the appeal to the Board, the Veteran requested to be 
scheduled for a hearing before a traveling member of the 
Board at the RO.  However, it does not appear that any action 
was undertaken to comply with his request.  As the Veteran 
has not withdrawn his timely request for such a hearing, the 
appeal must be returned to the RO.  38 C.F.R. § 20.703 
(2008).  

In light of the above, this case is REMANDED to the RO for 
the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

